 SHENANDOAH BRICK & TILE CORP.ShenandoahBrick& Tile Corp.andLaborers' Dis-trictCouncil of Washington,D.C. & Vicinity, af-filiatedwithLaborers'InternationalUnion ofNorthAmerica, AFL-CIO. Case 5-CA-3679November 1, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSBROWN AND JENKINSOn July 7, 1967, Trial Examiner David Londonissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,the Respondent filed exceptions to the Trial Ex-aminer's Decision together with a supporting brief,and the Charging Party filed limited exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby adopts as its Order theRecommendedOrder of the TrialExaminer, andorders that the Respondent,Shenandoah Brick &TileCorp.,Winchester,Virginia, its officers,agents, successors,and assigns,shall take the ac-tion set forth in the Trial Examiner'sRecom-mended Order.2'The Charging Party has filed exceptions to the Trial Examiner's rejec-tion of its request for a monetary remedy to make the employees whole forlosses they may have suffered as a result of the Respondent's unlawfulrefusal to bargainWe deem it inappropriate in this case to depart from ourexisting policy with respect to remedial orders involving violations of Sec-tion 8(a)(5), and therefore deny the said requestDelete from paragraph 2(b) of the Trial Examiner's RecommendedOrder that part thereof which reads "to be furnished" and substitutetherefor "on forms providedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASE53DAVID LONDON, Trial Examiner: Upon a charge filedJanuary 9, 1967, by Laborers' District Council ofWashington, D.C. and Vicinity, affiliated with Laborers'InternationalUnion of North America, AFL-CIO,hereinafter called the Union, the General Counsel of theBoard, on January 23, 1967, issued a complaint againstShenandoah Brick & Tile Corp., hereinafter calledRespondent or Employer, alleging that on and sinceJanuary 4, 1967, Respondent, in violation of Section8(a)(5) and (1) of the National Labor Relations Act, asamended, herein called the Act, has refused to bargainwith the Union, the duly elected and certified collective-bargaining representative of Respondent's productionand maintenance employees, with respect to rates of pay,wages, hours of employment, or other conditions of em-ployment of the said employees. By its answer, Respond-ent admitted the refusal to bargain, denied that a majori-ty of the employees had designated the Union as theirrepresentative, and as an affirmative defense pleads thatthe prior election and certification of the Union was in-valid and void because of alleged unlawful conduct at-tributed to the Union affecting the results of the election.Pursuant to notice, a hearing was held before me atWinchester, Virginia, on March 14, 1967. All partieswere afforded full opportunity to be heard, to introducerelevant evidence, to present oral argument, and to filebriefs.Since the close of the hearing briefs have beenreceived from the Respondent and the Charging Unionand have been fully considered by me.Upon consideration of the entire record in the case, in-cluding the briefs filed, I make the following:FINDINGS OF FACT AND CONCLUSIONS OF LAW1.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein hasbeen,a corporation duly organized under and existing byvirtue of the laws of the Commonwealth of Virginia withits principle place of business located in Winchester, Vir-ginia, where it is engaged in the business of manufacturingbuilding bricks. During the 12 months preceding the filingof the complaint herein,Respondent in the course andconduct of its business operations shipped productsvalued in excess of$50,000 from its place of business inWinchester,Virginia,directlyto customers located out-side the Commonwealth of Virginia.During the sameperiod,Respondent purchased goods valued in excess of$50,000 which were shippeddirectlyto its place of busi-ness in Winchester from suppliers located outside theCommonwealth of Virginia. Respondent admits, and Ifind, that at all times material herein it was and is engagedin commerce within the meaning of Section 2(6) of theAct.it.THE LABOR ORGANIZATION INVOLVEDRespondent admits, and I find, that the Union is a labororganization within the meaning of Section 2(5) of theAct.168 NLRB No. 7 54DECISIONS OF NATIONAL LABOR RELATIONS BOARD111.THE UNFAIR LABOR PRACTICESOn July 11, 1966, the Union filed its petition with theBoard in Case 5-RC-5657, hereinafter referred to as therepresentation proceeding, seeking certification as collec-tive-bargaining representative of Respondent's produc-tion and maintenance employees. Following a hearing onthat petition, the Board's Regional Director for Region 5,on August 16, 1966, ordered that a secret-ballot electionbe conducted among the employees in the unit which hefound to be appropriate. At that election, conducted onSeptember 15, 1966, 24 votes were cast for, and 22against, representation by the Union. Two ballots werechallenged, that of Lola Arnold by the Board agentbecause her name was not on the voting list, and that ofMelvin Godlove, challenged by the Union, on the groundthat he was not in the unit.On September 23, 1966, the Employer filed with theBoard's Regional Director aforementioned the followingfive objections to conduct of the Union and its authorizedagents affecting the results of the September 15 election,alleging, in substance, that:(1)While the election was in progress a representativeof the Union "engaged in unlawful electioneering."(2)On the day of the election, a handbill was dis-tributed to eligible voters which contained materialmisrepresentations and that the Employer had no oppor-tunity to make effective reply thereto.(3)Prior to the election the Union's representatives"made representations that his salary was paid by theGovernment and that he was acting for the NationalLabor Relations Board ... and the Company was notable to effectively reply."(4)Prior to August 23, 1966, a representative of theUnion made an "unlawful trespass" on the Company'spremises and "examined the timecards" of eligible votersat the coming elections.(5)On the morning of the election, representatives ofthe Union "visited the parking lot of the Employer andspoke to employees eligible to vote," made misrepresen-tations to which the Employer could not effectively reply:That these employees "were approached without theirconsent ... [and they] had difficulty getting away fromsaid representatives."Upon receipt of the above objections, the RegionalDirector caused an investigation to be made thereof, pur-suant to which the Employer submitted to the RegionalDirector, in support of its objections, the written state-ments of 25 persons. Included were the statements ofRespondent's executive officials, superintendent, super-visors, its attorney, and employees not eligible to vote.The Union submitted the statements of the two union of-ficials alleged to have engaged in unlawful conduct and ofat least 13 employees eligible to vote.On October 28, 1966, the aforesaid Regional Directorissued his Supplemental Decision and Certification ofRepresentative, overruling all of the Employer's objec-tions and certifying that the Union had been duly selectedby a majority of the employees as their collective-bargain-ing representative. iOn or about November 10, 1966, the Employer filedwith the Board its request for review and stay of the Re-' In that decision, the Regional Director took note of a prior letter fromthe Union by which it agreed, "for the purpose of this [representation]proceeding only," that the Board agent's challenge to the ballot of ArnoldgionalDirector'sDecisionandCertification.OnDecember 28, 1966, the Board denied the aforesaidrequest for review in its entirety on the ground that "itraises no substantial issues warranting review."On January 4, 1967, Respondent wrote a letter to theUnion acknowledging the latter's request of October 31,1966, for recognition as representative of Respondent'semployees, and its request of December 28, 1966, forcollective-bargaining information. The Company's letterdenied both requests, announced that it would adhere tothat position, and characterized its refusal as a "technicalrefusal to bargain ... in order that review proceduresmay be initiated." Respondent has steadfastly adhered tothat position.On February 21, 1967, after the instant unfair laborpractice proceeding was instituted and after it filed itsanswer herein, Respondent made a request of the Re-gionalDirector and the Board's General Counsel for a"copy of all reports resulting from the investigation"inthe representation proceeding, contending it was entitledthereto by Section 9(d) of the Act. On February 24,1967, the Board's General Counsel, by letter, denied therequest but added: "The formal record in [the representa-tion proceeding] is available to you and it will, of course,be made part of the formal record at the C case hearing.However, sufficient reason has not been shown to war-rant departure from the Board's Rules and Regulations(Section 102.117(b) and 102.118)."It is Respondent's position, as expounded by its coun-sel at the hearing before me and in its brief, that theUnion's certification "is invalid because [its] objection-able conduct prevented a free and fair election." That is-sue, however, has already been determined adversely toRespondent by the Board's decision in the representationproceeding. In that state of the record, it is now wellestablished that, absent newly discovered or previouslyunavailable evidence, the issues decided by the Board inthe representation proceeding may not be relitigated inthis unfair labor practice proceeding.Pittsburgh PlateGlassCompany v. N.L.R.B.,313U.S. 146, 162;N.L R.B. v. National Survey Service, Inc.,361 F.2d 199(C.A. 7);Monroe Auto Equipment Company,164NLRB 1051.Here, Respondentexpressly disavowedany "claim ofnewly discovered evidence" and made novalidoffer ofevidence previously unavailable to it. Except for itsrequest next to be considered, itsonlyoffer of evidencebefore me was an offer "to call as witnesses [25 namedpersons] ... [each of [whom] ...] made an affidavit ora statement which the Respondent submitted to theBoard in connection with its request for review and con-sideration by the Board." Respondent's counsel thenadded: "The testimony which we propose to adduce fromthese witnesses is the evidence which is contained inthose statements and affidavits." By reason of theauthority cited above, I sustained an objection to the offerof that evidence.Though Respondent does not expressly say so, itsreasoning implies that it was entitled to a hearing in therepresentation proceeding before the Regional Directorruled on its objections. The first answer thereto is thatRespondentnever askedthe Regional Director to con-be sustained Accordingly, and because the other challenged ballot, thatof Godlove, could not affect the results of the election, the RegionalDirector found it unnecessary to resolvethatchallenge SHENANDOAH BRICK & TILE CORP.55duct such a hearing. It admittedly knew the investigationwas in progress and apparently contented itself with thesubmission of approximately 25 affidavits and state-ments, allof which were duly considered by both the Re-gional Director and the Board. In any event, it was notentitled to a formal, "hearing" in that proceeding.Section 102.68(c) of the Board's Rules and Regula-tions,the validity of which is not challenged, authorizestheRegional Directorto rule on the Employer's objec-tions "on the basis of anadministrative investigationor,if it appears to the Regional Director that' substantial andmaterial factual issues exist which can be resolved onlyafter a hearing, on the basis of a hearing before a hearingofficer, designated by the Regional Director."Pursuant to that rule, theRegional Directorconductedan "administrative investigation" in which he invited andobtained participation by Respondent. Respondent in itsbrief admits that the Regional Director's investigation"included interviewswithwitnessessuggestedbyRespondent."The Director's lengthy SupplementalDecision reflects careful and painstaking consideration ofall the evidence submitted to him by Respondent. Exceptfor the fact that he did not conduct a formal "hearing,"Respondent does not challenge the soundness of the Re-gionalDirector's determination of Respondent's objec-tions.Section 102.68(c) and (e) of the Board's Rules andRegulations further provide that if exceptions to the Re-gionalDirector's decision are filed with theBoardseeking a review of that decision,the Boardlikewise isgranted discretion to order a hearing on the objections. Itmay do so, however, only if "it appears to the Board thatsuch exceptions raise substantial and material factual is-sues."Here, theBoardhas determined that the Em-ployer's request for review "raises no substantial issueswarranting review." All that Respondent sought by thatreview was "an evidentiary hearing to determine whetherthere was a substantial and material question of fact. Thisis a question of law anddue processdoes not require anevidentiary hearing as a prerequisite to a valid determina-tion of a question of law."N.L.R.B. v. Sun Drug Co.,359F.2d 408, 415 (C.A. 3). By reason of all the foregoing Iconclude that Respondent was not entitled, as a matter ofright, to a formal hearing on its objections either beforethe Regional Director or the Board.O.K. Van Storage,Inc.,127NLRB 1537, enfd. 297 F.2d 74 (C.A. 5);Macomb Pottery Co v. N.L.R.B.,376 F.2d 450 (C A.7);N.L R.B. v. National Survey Service, Inc.,361 F.2d199 (C.A. 7);N.L.R.B. v. Douglas County ElectricMembership Corp.,358 F.2d 125 (C.A.5),N.L.R.B. v.J. R. Simplot Company,332 F.2d 170 (C.A.9); RockwellManufacturingCompany,142NLRB 741, 750;Westchester Plastics of Ohio, Inc.,165NLRB 219.In light of the conclusion 3ast announced, little moreneed be said concerning Respondent's contention that itwas entitled to "copies of statements of witnesses" in thepossession of the General Counsel. Section 102.117 ofthe Board's Rules andRegulationsprovides that, subjectto provisions not relevant herein, "all files, documents,reports, memoranda, and records pertaining to the inter-nalmanagementof the Board or to theinvestigation ordispositionof charges or petitions during the nonpublicinvestigative stages of proceedings and before the institu-tion of formal proceedings,and all matters of evidenceobtained by the Board or any of its agents in the courseof investigation,which have not been offered in evidenceat a hearing before a Trial Examiner or Hearing Officeror have not been made part of an official record by stipu-lation ... are for good cause found by the Board heldconfidential and are not matters of official record oravailable to public inspection,unlesspermitted by theBoard, its chairman, its general counsel, or any regionaldirector." The rule was promulgated pursuant to authori-ty vested in the Board by Section 6 of the Act, to make"such rules and regulations as may be necessary to carryout the provisions of this act."N.L.R.B. v. National Sur-vey Service, supra; lntertype Company, A Division ofHarris-Intertype Corporation,164 NLRB 770.Respondent contends, however, that by reason of the"General Counsel's refusal to furnish, or incorporate inthe record of the instant proceedings all documents per-taining to the administrative investigation in [therepresentation proceeding],minimumstandards of fair-ness and due process are lacking in these proceedings."Dealing first with the request to "incorporate in therecord," the "documents" referred to are not the state-ments or affidavits which the Regional Director and theBoard had before them prior to the entry of their deci-sionsbecause those statements and affidavits are allpresently a part of the record herein. What Respondentrequested, and what was denied in this respect, were "allreports resulting from the investigation made [in therepresentation proceeding] ... the [entire]investigationfile"in the possession of the Regional Director. It con-tends that Section 9(d) of the Act requires "the produc-tion of any statements in the possession of the RegionalDirector and that they be made a part of the recordherein." There is no merit to either contention.Section 9(d) of the Act reads as follows:Whenever an order of the Board made pursuant tosection 10(c) is based in whole or in part upon factscertified following an investigation pursuant to sub-section (c) of this section and there is a petition forthe enforcement or review of such order, such certifi-cation and the record of such investigation shall beincluded in the transcript of the entire recordrequired to be filed ....It is the contention of Respondent that "the record ofsuch investigation" referred to in the section must include"all reports resulting from the investigation made" by theRegionalDirector, in effect, hisentire "investigationfile."The scope of Section 9(d) in this respect was given ex-haustive consideration inKearney & Trecker Corp. v.N.L.R.B.,209 F.2d 782 (C.A. 7), where a similar requestwas made to incorporate into the record "reports byagents and investigators . . . all that transpired before theBoard, its agents and employees after the filing" of thepetition in the representation proceeding. The court, aftera searching analysis of the scope of Section 9(d) deniedthe request. To the same effect, seeTexas Industries,Inc.v.N.L.R.B.,336 F.2d 128, 133-134 (C.A. 5);N L.R.B. v. National Survey Service,361 F.2d 199 (C.A.7); Intertype Company, A Division of Harris-IntertypeCorp v. John A. Penello, Regional Director,269 F.Supp. 573.Respondent further argues that it "is entitled to copiesof statements of witnesses relied upon by the GeneralCounsel" for examination by Respondent. It arrives atthis conclusion by an extremely circuitous but nonavail-ing route. It argues thatif"during the course of therepresentation proceeding" an appropriate hearinghadbeenheld, and"hadthe variousissuesraised by Respond-ent during the course of the representation proceeding 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDbeen decided after an appropriate hearing, any statementsof witnesses upon whom the Regional Director relied ...would necessarilyhave had [sic]to have been madeavailable to Respondent.Moreover,hadtheGeneralCounsel presented witnesses in the unfair labor practiceproceeding to support the validity of the certification ...statements of those witnesses,of necessity the same wit-nesses whose testimony was deemed sufficient to supportthe ruling of the Director in [the representationproceeding],wouldalsohave been made available toRespondent"for itspossibleuse in the cross-examinationof those witnesses.There aretwo short answers to this argument.First, aspreviously pointed out, the law does not require,nor didRespondent request,a formal"hearing" of the RegionalDirector. Second,at the instant unfair labor practicehearing, the General Counsel called no witnesses. Herests his entire case on the pleadings, the decision of theBoard in the representation proceeding,and admissionsby Respondent at the hearing before me. There was noneed for him to call any witness.Nor is Respondent entitled to the production of state-ments in the possession of the General Counsel "asrequired by the Jencksrule."That so-called rule, towhich effect is given by Section102.118 ofthe Board'sRules and Regulations,requires the production of state-ments only"after awitnesscalled by the General Coun-selhas testifiedin [an unfair labor practice proceeding].. or after any witnesshastestifiedin any post electionhearing" in the representation proceeding.No such occa-sionwas presented in the instant proceeding. TheGeneral Counsel having called no witnesses,the Jencksrule has no application.On the entire record I find that on and sinceJanuary 4,1967, Respondent has refused to recognize or bargainwith the Union concerning rates of pay, wages,hours ofemployment,and other terms and conditions of employ-ment of its employees engaged in the unitcertified by theBoard.On the basis of the foregoing findings offactand uponthe entire record in the case, I make the followingCONCLUSIONS OF LAW1.The Company is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3By refusing,on and since January 6, 1967, to recog-nize and bargain with the Union,Respondent has en-gaged in an unfair labor practice within the meaning ofSections 8(a)(5) and(1) and 2(6) and (7) of the Act.THE REMEDYDuring the course of the hearing herein,and in its brief,theUnion asked that,in addition to the conventionalremedy imposed in unlawful refusal to bargain cases,there be imposed a requirement to make the employeeswhole with respect to "the disparity between whatRespondent's employees are presently receiving in termsof wages, hours and other conditions of employment andwhat these employees reasonably would have receivedhad the employer met its collective-bargaining obliga-tion."The General Counsel took"no position"with respectto the Union's request.Respondent opposed the requestasserting that what the employees"would have obtained"as a result of collective bargaining is purely speculative.To complicate the issue further,Ihave been unable tofind, nor have I been referred to any Board or courtauthority dealing with facts similar to those presentedhere and which sanctioned or provided such a make-whole remedy,'or provided guidelines pursuant to whichitmay be imposed.At the hearing, I nevertheless expressed the view thatvarious remedies prescribed by the Board have notadequately remedied the violations found and, if a refusalto bargain be found herein,Iwould give further con-sideration to the remedy proposed by the decisions ofTrial Examiner Josephine Klein inZinke's Foods, Inc.,Case 30-CA-372,and by Trial Examiner Owsley VoseinEx-Cell-0 Corporation,Case 25-CA-2377, both ofwhich decisions are presently pending before the BoardThe facts in those proceedings so closely resemble thefacts presented here that I deem it unnecessary to other-wise restate them.InEx-Cell-O,like here, the Respond-ent characterized its admitted refusal to bargain, or tohonor the Regional Director's decision and certification,as a "technical refusal to bargain"to be tested by reviewintheCourt of Appeals. After an exhaustive andscholarly review of the score of cases dealing with theremedies provided by the Board in various other situa-tions, Trial Examiners Klein and Vose both concludedthat Section 10(c) of the Act warrants imposition of a"make-whole"order such as the Union requests herein.2InEx-Cell-O,Respondent was required"to compensate... each of its employees for the monetary value of theminimum additional benefits, if any, including wages,which it is reasonable to conclude that the Union wouldhave been able to obtain through collective bargainingwith the Respondent,for the period commencing with thedate of the Respondent's refusal to bargain collectivelyand continuing until paid,"together with interestthereon at 6 percent per annum,compounded quarterly.Though I am in complete agreement with the views ofboth Trial Examiners Vose and Klein, and those of theUnion herein,that a more effective remedy is necessarythan is conventionally prescribed in this type of case, Iam nevertheless constrained for the reasons that follownot to require the requested remedy at this stage of theproceeding.Ihave been administratively advised that onJuly 12-13, 1967, the Board will hear oral argument inZinke's FoodsandEx-Cell-Oand two other similar casesThe 2-day argument will be restricted to consideration ofthe "remedies adopted or proposed"in those cases and,if adopted,how employee losses are to be determined.The AFL-CIO and the National Retail Merchants As-sociation have been granted leave to participate asamicus curiae,and invitations to similarly participatehave been extended to the National Association of Manu-facturers, the Chamber of Commerce of the UnitedStates, the Teamsters Union,and United Mine Workersof America.In view of the time allowed for argument and the in-frequency with which the Board grants oral argument it'Section I0(c) of the Act authorizes the Board to require "such affirm-ative actionas will effectuate the policies of this Act " SHENANDOAH BRICK&TILE CORP.isreasonable to assume that the Board considers theproblem under consideration both extremely importantand one not heretofore fully explored.Itmay also be as-sumed that the Board's decision in one or more of thosecases will issue before it reviews my decision herein, areview which Respondent has already announced it willundertake.The remedy the Board will apply in the casesto be argued next month,that remedy will apply toRespondent herein and the Board's subsequent order inthis proceeding will, undoubtedly,so require.By reasonof all the foregoing I am constrained to only impose theconventional refusal to bargain remedy and leave it to theBoard to enlarge thereon as it deems just and proper.Accordingly,upon the foregoing findings and conclu-sions, and on the entire record,I recommend,pursuant toSection 10(c) of the Act,issuance of the following:ORDERShenandoah Brick& Tile Corp.,itsofficers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to recognize or to bargain collectively ingood faith concerning wages, hours, and other terms andconditions of employment,with Laborers'District Coun-cil of Washington,D.C. affiliatedwith Laborers'Interna-tional Union of North America,AFL-CIO,as the exclu-sive representative of the employees in the following ap-propriate unit.All production and maintenance employees, in-cluding truckdrivers,employed by Respondentat itsWinchester,Virginia,plant,excluding allguards,watchmen,office clerical employees,and supervisors as defined in the Act.(b) In any like manner interfering with the efforts ofthe above-named Union to bargain collectively withRespondent on behalf of the employees in the above-described unit.2Takethe following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request, bargain collectively with the above-named Union as the exclusive representative of all em-ployees in the above-described unit, and embody in asigned agreement any understanding reached.(b)Post at its offices at Winchester,Virginia, copiesof the attached notice marked "Appendix.""Copies ofsaid notice,to be furnished by the Regional Director forRegion 5, after being duly signed by an authorizedrepresentative of Respondent,shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced,or covered by any other material.(c)Notify said Regional Director,in writing, within 20days from the receipt of this Decision,what steps havebeen taken to comply herewith.457' In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice in the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order "4 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read"Notify the Regional Director forRegion 5,in writing,within 10 days from the date of this Order,what stepsRespondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act,as amended,we hereby notify our em-ployees that'WE WILL bargain collectively,upon request, withLaborers'District Council of Washington, D.C. &Vicinity,affiliatedwithLaborers'InternationalUnion of North America, AFL-CIO, as the exclu-sive representative of all employees in the certifiedunit described below, concerning wages, rates of pay,hours of employment,and other conditions of em-ployment and,if an understanding is reached, em-body it in a signed agreement.The bargaining unit is:All production and maintenance employees,including truckdrivers,employed by us at ourWinchester,Virginia,plant,excludingallguards,watchmen,office clerical employees,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively withthe Union or in any manner interfere with the effortsof the Union to bargain with us on behalf of the em-ployees in the appropriate unit.SHENANDOAH BRICK &TILE CORP.(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions,they may communicatedirectly with the Board'sRegional Office,Federal Build-ing,Room 1019,Charles Center,Baltimore, Maryland,Telephone 962-2909.